        Case 3:20-cv-01996-MEM Document 12 Filed 02/08/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL OAKLEY,                          :

                 Plaintiff               :   CIVIL ACTION NO. 3:20-1996

        v.                               :         (JUDGE MANNION)

JUDGE MICHAEL J. BARASSE,                :
ESQUIRE DAVE CHERUNDOLO,
                                         :
                 Respondents
                                         :


                                   ORDER


      Pending before the court is the report of Magistrate Judge Joseph F.

Saporito, Jr., which recommends that the plaintiff’s complaint be dismissed

as legally frivolous pursuant to the provisions of 28 U.S.C. §1915(e)(2)(B)(i)

and 28 U.S.C. §1915A(b)(1). (Doc. 11). No objections have been filed to the

report. Upon review, the report and recommendation will be adopted in its

entirety.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.
       Case 3:20-cv-01996-MEM Document 12 Filed 02/08/21 Page 2 of 3




v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      As stated by Judge Saporito in his report, the plaintiff’s civil rights

complaint is brought against the Honorable Michael J. Barrasse, a state court

trial judge, and David P. Cherundolo, Esquire, a court-appointed public

defender, in relation to the plaintiff’s state court criminal proceedings. Upon

review, Judge Saporito determined that the instant action should be

dismissed as the claims against Judge Barrasse are barred by the doctrine

of absolute judicial immunity and because Attorney Cherundolo, as a court-

appointed public defender, is not amenable to suit under §1983.

Alternatively, Judge Saporito recommends dismissal of the plaintiff’s

complaint pursuant to the favorable termination rule articulated by the United

States Supreme Court in Heck v. Humphrey, 512 U.S. 477 (1994). As

indicated, no objections have been filed to Judge Saporito’s report.




                                     -2-
             Case 3:20-cv-01996-MEM Document 12 Filed 02/08/21 Page 3 of 3




        The court has reviewed Judge Saporito’s report and agrees with the

sound reasoning upon which his recommendation for dismissal is made.

Further, the court finds no clear error of record. As such, the court will adopt

the report in its entirety.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The report and recommendation of Judge Saporito, (Doc. 11), is

              ADOPTED IN ITS ENTIRETY.

        (2) The plaintiff’s complaint, (Doc. 1), is DISMISSED pursuant to the

              provisions   of   28 U.S.C.   §1915(e)(2)(B)(i) and 28 U.S.C.

              §1915A(b)(1).

        (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge


DATE: February 8, 2021
20-1996-01




                                         -3-
